NONPRECEDENTIAL DISPOSITION 
                                       To be cited only in accordance with Fed. R. App. P. 32.1




                                United States Court of Appeals
                                                      For the Seventh Circuit
                                                      Chicago, Illinois 60604 

       
                                                      Submitted March 8, 2017* 
                                                        Decided June 16, 2017 
 
                                                              Before 
 
                                               WILLIAM J. BAUER, Circuit Judge 
 
                                               FRANK H. EASTERBROOK, Circuit Judge 
 
                                               ILANA DIAMOND ROVNER, Circuit Judge 
 
 
 
No. 16‐3049                                                                   Appeal  from  the  United 
                                                                              States  District  Court  for  the 
THADDEUS JASON KAROW, 
                                                                              Western  District  of  Wiscon‐
     Plaintiff‐Appellant, 
                                                                              sin. 
                        v.                                                     
                                                                              No. 13‐cv‐798‐jdp 
LARRY FUCHS, et al.,                                                          James D. Peterson, Chief Judge.
      Defendants‐Appellees. 
 

                                                               Order 
     
    Thaddeus Karow asked the warden of his prison in Wisconsin to recognize Asatru 
as a religion and allow meetings of adherents. After the warden declined, he placed this 

                                                 
      * We have agreed to decide the case without oral argument because the briefs and record adequately 

present the facts and legal arguments, and oral argument would not significantly aid the court. See Fed. 
R. App. P. 34(a)(2)(C). 

                                                                                                                    
No. 16‐3049                                                                            Page 2 

ad in Rune Quest, a monthly newsletter: “!! WANTED!! Help! Trying to get Asatru rec‐
ognized in the WI prison system as a legitimate religion, and separate from Wicca. If 
you have any ideas please contact: Thaddeus J. Karow #191554 c/o Box 4000 – New Lis‐
bon, WI 53950”. 
    An officer confiscated this issue of the newsletter and charged Karow with miscon‐
duct. A disciplinary proceeding was resolved in Karow’s favor after the board decided 
that placing the ad had not violated the rules the officer cited. A typewriter the officer 
had taken from Karow was returned to him. But in this suit under 42 U.S.C. §1983 he 
contends that he is entitled to damages because three officers or guards have continued 
to threaten him with discipline if he places more ads about Asatru. Karow discontinued 
the advertisement and has not been charged again. The district court granted summary 
judgment to the defendants, ruling that they are entitled to qualified immunity because 
it has not been clearly established that prisoners are entitled to place public solicitations 
of this kind. 
    Wisconsin views Asatru as a racist sect and a potential front for gang activity. The 
officer who charged Karow with misconduct stated that other parts of the Rune Quest 
issue in which the ad appeared seemed to have racist overtones, and he added that the 
advertisement may have contained gang‐related code. Karow contends that these be‐
liefs are mistaken, and we shall assume that they are. The Bureau of Prisons allows the 
practice of Asatru in federal prisons, and many states likewise treat it as a legitimate re‐
ligion. But whether particular disciplinary charges are correct is a subject to be resolved 
by prison disciplinary boards, not by damages actions under §1983. The board ruled in 
Karow’s favor. That one officer threatened to file a new disciplinary charge if Karow 
placed further ads does not affect this proposition; no rule of federal law endows the 
decisions of prison disciplinary committees with preclusive effect and forbids a prison’s 
staff from asking the committee to take another look at an issue. 
    Public officials are entitled to qualified immunity unless their acts violate clearly es‐
tablished law. See, e.g., White v. Pauly, 137 S. Ct. 548 (2017). Neither the Supreme Court 
nor any court of appeals has held that prisoners are entitled to place advertisements in 
an effort to attract support for a proposal to change a prison system’s policies. To the 
contrary, many decisions have held that a prisoner’s efforts to speak directly to the pub‐
lic at large or to the press are subject to restrictions by wardens and other officials. See, 
e.g., Saxbe v. Washington Post Co., 417 U.S. 843 (1974); Hammer v. Ashcroft, 570 F.3d 798 
(7th Cir. 2009) (en banc). Karow had every right to contact lawyers who might have 
been willing to help him and to initiate litigation seeking an injunction requiring the 
prison system to recognize Asatru. By choosing a different route—one that could have 
entailed gang code, even if it did not in fact—Karow invited a reaction by the prison 
No. 16‐3049                                                                         Page 3 


system. The district court was right to conclude that the defendants are entitled to quali‐
fied immunity from damages. 

                                                                                 AFFIRMED 
No. 16‐3049                                                                                 Page 4 

   ROVNER, Circuit Judge, dissenting.   
    Thaddeus Karow placed an ad in a religious newsletter, seeking “ideas” for how to 
have  his  religion  recognized  as  “legitimate”  in  the  Wisconsin  prison  system.  Officers 
viewed the ad as a prohibited call for collective action, placed Karow in segregation, and 
issued  him  a  conduct  report.  Even  though  a  hearing  committee  exonerated  Karow  of 
violating prison rules, the officers continued to threaten Karow with punishment if he 
ran the  ad  again.  The  majority,  in concluding  that the officers are  entitled  to  qualified 
immunity on Karow’s claim that the officers violated the First Amendment, misframes 
the issue by asking whether prisoners have a clear right to advertise. But it is Karow’s 
message,  not  its  medium,  that  matters.  I  view  Karow’s  speech  as  a  request  for  legal 
assistance  that,  because  no  reasonable  officer  would  believe  it  threatened  legitimate 
prison  interests,  was  clearly  protected  speech.  I  would  therefore  deny  the  officers 
qualified immunity on Karow’s First Amendment claim.   
    Although  the  majority  recounts  many  of  the  facts,  a  fuller  story  is  helpful.  Karow 
practices  Asatru  (also  known  as  Wotanism  or  Odinism),  a  pre‐Christian  European 
religion that worships Norse gods. See Lindell v. McCallum, 352 F.3d 1107, 1108 (7th Cir. 
2003); THE ASATRU ALLIANCE, http://www.asatru.org/ (visited Feb. 25, 2017). Asatru has 
ties  to  white  supremacist  gangs  in  many  prisons,  but  some  adherents  practice  a 
non‐racial,  nature‐based  version.  See  generally  Casey  Sanchez,  Supreme  Court  Requires 
Prisons  Give  Special  Consideration  to  Racist  Pagans,  SOUTHERN  POVERTY  LAW  CENTER, 
INTELLIGENCE  REPORT  (Aug.  21,  2009),  https://www.splcenter.org/fighting‐hate/
intelligence‐report/2009/supreme‐court‐requires‐prisons‐give‐special‐consideration‐
racist‐pagans. As Wisconsin prison officials explain, their prison system has refused to 
“acknowledge racist religions,”  Lindell, 352 F.3d at  1108, but the federal prison system 
and  many  states  now  permit  group  worship  by  Asatruans.  See  Hummel  v.  Donahue, 
No. 1:07‐cv‐1452‐DFH‐TAB, 2008 WL 2518268, at *8 n.2 (S.D. Ind. June 19, 2008) (issuing 
permanent injunction ordering Indiana prisons to permit Odinist group worship, noting 
that at least 13 states and federal system allowed the practice by 2008). 
   Karow  wants  to  get  Wisconsin  prisons  to  permit  group  worship  by  Asatruans.  He 
submitted a prison form containing his request and explained that the beliefs and “ritual 
tools”  of  Asatruans  differ  from  that  of  other  pagans.  The  warden  denied  Karow’s 
request,  explaining that  the  prison’s limited resources prevented accommodating  him. 
Unsure  of  his  next  step,  Karow  placed  this  ad  in  Rune  Quest,  an  Asatruan  monthly 
newsletter (the imprinted docket numbers come from our case‐filing system): 
No. 16‐3049                                                                                 Page 5 




                                                                                         
    This ad got Karow in trouble. When his copy of the newsletter arrived at the prison, 
Lieutenant  Mathew  Martinson,  the  prison’s  Security  Threat  Groups  (i.e.,  gang) 
Coordinator, admonished Karow that he could not receive the issue. Martinson viewed 
it as soliciting other inmates to participate in unauthorized group activity, and he was 
also  concerned  with  racist  overtones  in  an  unrelated  article.  Karow  responded  that  he 
had placed the ad to “seek[] legal assistance in getting Asatru recognized,” not to thwart 
prison rules against unauthorized group meetings.   
     Roughly a month later, Martinson and the Security Director, Larry Fuchs, put Karow 
in  temporary  segregation  and  issued  him  a conduct  report  on  two  charges. Martinson 
also  took  Karow’s  typewriter.  First  they  charged  that  Karow  had  engaged  in 
“unsanctioned group activity” under Wisconsin Administrative Code DOC § 303.24 by 
placing an ad “to attempt to solicit others to contact him.” They also charged Karow with 
receiving his typewriter in violation of § 303.36, which bars inmates from receiving an 
item on credit or without paying for it. (Martinson had learned that Karow received the 
typewriter  from  Rune  Quest’s  publisher.)  Karow  remained  in  segregation  for  three 
weeks, until a ruling by the Hearing Committee, the body charged with adjudicating the 
report, found him not guilty on both charges. The committee also ordered Martinson to 
return Karow’s typewriter. A grievance examiner later gave Karow his copy of the Rune 
Quest newsletter. 
    Despite  the  “not  guilty”  ruling,  Martinson  and  Fuchs  continued  to  punish  Karow. 
First,  believing  that  the  Committee’s  decision  was  “incorrect,”  Martinson  refused  to 
return Karow’s typewriter. He now said that it was “not approved to be donated from a 
religious  group  through  the  chapel.”  Karow  filed  a  grievance  seeking  its  return.  A 
complaint  examiner  consulted  the  warden,  who  ordered  the  typewriter  returned  to 
Karow. Later, when another issue of Rune Quest, still bearing Karow’s ad, arrived at the 
prison,  Martinson  (with  Fuchs’s  approval)  told  Karow  that  they  would  issue  another 
No. 16‐3049                                                                                  Page 6 

conduct  report  unless  Karow  withdrew  the  ad.  Martinson  threatened  Karow  that 
“severe  discipline”  would  result.  Karow  acquiesced  and  asked  the  publisher  of  Rune 
Quest to remove his name from all future editions. 
    Karow sued Martinson and Fuchs, contending that by punishing him for his ad they 
violated his First Amendment right to seek legal assistance. He contends that he placed 
the ad because he “needed help in litigating” the warden’s refusal to recognize Asatru. 
The defendants countered that Karow’s ad was best understood not as a solicitation of 
legal  assistance,  but  as  a  security  threat  and  “a  call  to  other  Asatru  inmates  to  come 
together to form an unauthorized group in violation of prison rules.” The district court, 
in granting summary judgment for the defendants, acknowledged that the ad was “not 
obviously a security concern.” It also observed that the Hearing Committee’s not‐guilty 
finding  “suggests  that  prison  officials  themselves  do  not  believe  that  a  legitimate 
governmental interest is served by restricting plaintiff’s advertisement” and “raises an 
inference that defendants … were not motivated by rational penological interests.” But 
the  court  concluded  that  Karow  could  not  “show  a  clearly  established  constitutional 
right to send his advertisement to other prisoners.”   
    The  majority  agrees  with  the  district  court  on  this  last  point.  It  concludes  that 
prisoners do not have a clearly established right “to place advertisements in an effort to 
attract support for a proposal to change a prison system’s policies.”   
    In my view, Karow was punished for engaging in clearly protected speech. Inmates 
retain First Amendment rights unless prison officials can demonstrate that a restriction 
is “reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 
(1987); see also Watkins v. Kapser, 599 F.3d 791, 796–97 (7th Cir. 2010); Pearson v. Wellborn, 
471  F.3d  732,  741  (7th  Cir.  2006).  Prison  officials  must  justify  with  some  evidence 
restrictions  on  prisoner  speech,  Williams  v.  Hansen,  837  F.3d  809,  810  (7th Cir.  2016), 
because  “a  regulation  cannot  be  sustained  where  the  logical  connection  between  the 
regulation  and  the  asserted  goal  is  so  remote  as  to  render  the  policy  arbitrary  or 
irrational,” Turner, 482 U.S. at 89–90. With no evidence in the record suggesting that the 
ad’s  message  threatened  prison  security,  the  majority  simply  observes  that  “many 
decisions have held that a prisoner’s efforts to speak directly to the public at large or to 
the  press  are  subject  to  restrictions.”  That  is  true,  but  those  restrictions  had  to  be 
connected to a legitimate prison interest because the law clearly establishes that prison 
officials  cannot  penalize  protected  speech  that  presents  no  risk  to  legitimate  prison 
interests. See Bridges v. Gilbert, 557 F.3d 541, 552 (7th Cir. 2009); Babcock v. White, 102 F.3d 
267, 276 (7th Cir. 1996). 
No. 16‐3049                                                                                 Page 7 

   Three  reasons  persuade  me  that  no  reasonable  officer  would  have  interpreted 
Karow’s  ad  as  endangering  a  legitimate  prison  concern.  First,  unless  placing  any  ad, 
regardless of content, threatens prison safety (a point the prison does not argue), it is the 
message  in  the  ad,  rather  than  the  medium  of  advertising,  that  matters.  See George  v. 
Smith, 507 F.3d 605, 609 (7th Cir. 2007) (distinguishing between prisoner ad advocating 
political candidate, which is protected speech, and ad seeking to rent escape helicopter, 
which is not). And the message in Karow’s ad, reasonably construed, is harmless. It did 
not  call  on  inmates  to  join  unauthorized  group  activity.  It  sought  only  “Help”  with 
“ideas” “to get Asatru recognized” as a “legitimate religion.”     
    Second, inmates have a constitutionally protected right to seek legal assistance from 
one another. See Johnson v. Avery, 393 U.S. 483, 490 (1969) (invalidating prison regulation 
barring inmates from assisting one another with petitions for postconviction relief). Even 
in the context of civil‐rights actions, prison officials cannot bar inmates from furnishing 
legal assistance to one another unless the state provides a reasonable alternative to that 
assistance. See Wolff v. McDonnell, 418 U.S. 539, 578–80 (1974); Williams v. Lane, 851 F.2d 
867,  878  (7th  Cir.  1988)  (confirming  that  prison  officials  cannot  “retaliate  against 
prisoners  who  attempt  to  exercise  their  constitutional  rights”  to  seek  legal  assistance). 
The majority suggests that Karow had such an alternative. As they see it, he was free “to 
contact  lawyers  who  might  have  been  willing  …  to  initiate  litigation  seeking  an 
injunction.” But Karow’s ad was a reasonable means of seeking names of lawyers who 
might have helped him. Indeed, it seems to me much more likely that Karow would be 
able to locate legal help through an ad directed to adherents of Asatru than by making 
cold inquiries to the bar at large. Yet the defendants punished him for placing it.   
    Finally,  the  defendants  had  ample  reason  to  know  that  the  ad,  as  written,  was 
harmless. They knew that the Hearing Committee had found Karow “not guilty” of the 
charges  that  the  ad  violated  prison  rules.  Yet  they  persisted  in  punishing  Karow  for 
renewing his request for legal help. The majority portrays their persistence as simply an 
attempt to “ask[] the committee to take another look” at the issue. But that portrayal is 
not  correct  because  the  defendants  did  not  approach  the  committee;  instead  they  just 
disciplined  Karow  again  for  his  speech,  despite  his  exoneration.  Moreover  they  must 
realize that the ad is harmless because they have misrepresented its content in both the 
district court and here, giving it a more sinister edge. In citing the ad, they consistently 
omit  two  words  from  it.  The  defendants  deleted  the  words  “Trying  to”  that  appear 
before the word “get.” In their rendition, the ad reads: “Help! get Asatru recognized in 
the  WI  prison  system  …,”  which  sounds  like  a  command  to  organize,  rather  than  the 
simple plea for ideas in “Help! Trying to get Asatru recognized… .”   
No. 16‐3049                                                                                Page 8 

    Because a reasonable officer would have viewed Karow’s ad as a solicitation for legal 
help, I  would conclude that Karow’s speech was protected. And  because a reasonable 
officer  also  would  know  that  punishing  protected  speech  violates  the  Constitution,  I 
would  also  conclude  that  the  officers’  actions  are  not  entitled  to  qualified  immunity. 
Therefore I would vacate the district court’s grant of qualified immunity to Martinson 
and Fuchs.